Order entered October 9, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-13-00707-CV

                           BARBARA W. MILLS, Appellant

                                          V.

                 GRAHAM MORTGAGE CORPORATION, Appellee

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-12-02060

                                      ORDER
       The Court has before it appellee’s October 4, 2013 second unopposed motion for

extension of time. The Court GRANTS the motion and ORDERS appellee to file its brief by

October 21, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE